
	

113 HR 2013 IH: Davis-Bacon Repeal Act
U.S. House of Representatives
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2013
		IN THE HOUSE OF REPRESENTATIVES
		
			May 16, 2013
			Mr. King of Iowa (for
			 himself and Mr. Chaffetz) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To repeal the wage rate requirements commonly known as
		  the Davis-Bacon Act.
	
	
		1.Short titleThis Act may be cited as the
			 Davis-Bacon Repeal
			 Act.
		2.Repeal of
			 Davis-Bacon wage requirements
			(a)In
			 generalSubchapter IV of
			 chapter 31 of title 40, United States Code, is repealed.
			(b)ReferenceAny reference in any law to a wage
			 requirement of subchapter IV of chapter 31 of title 40, United States Code,
			 shall after the date of the enactment of this Act be null and void.
			3.Effective date
			 and limitationThe amendment
			 made by section 2 shall take effect 30 days after the date of the enactment of
			 this Act but shall not affect any contract in existence on such date of
			 enactment or made pursuant to invitation for bids outstanding on such date of
			 enactment.
		
